SENTENCIA
El 28 de mayo de 1987 dictamos sentencia que decreta la suspensión del Lie. José R. Jiménez Del Valle del ejercicio del notariado. A los fines de evaluar la moción de *477reconsideración de dicho notario, le concedimos un término al Lie. Govén D. Martínez Suris, Director de Inspección de Notarías, para expresarse al efecto. Así se ha hecho.
De los escritos presentados surge que el notario prontamente corrigió las deficiencias señaladas. Si bien es correcto que las deficiencias de no adherir los sellos requeridos por ley no se debe a error de cómputos, no es menos cierto que tan pronto fue apercibido se hicieron las gestiones correspondientes para unir dichos sellos.
Debemos considerar que el licenciado Jiménez Del Valle ha ejercido la notaría desde el 1972 sin tacha o reprobación alguna.
Vistas las circunstancias particulares de este caso, se deja sin efecto la sentencia de 28 de mayo de 1987 y en su lugar se dicta sentencia que reinstala al Lie. José R. Jimé-nez Del Valle al ejercicio de la notaría, se le amonesta por haber violado las disposiciones que rigen la profesión del notariado y se le apercibe de que cualquier inobservancia futura o conducta reñida con los cánones éticos será estrictamente sancionada.
Se ordena al Secretario General publicar esta sentencia.
Así lo pronunció y manda el Tribunal y certifica el Secretario General. El Juez Presidente Señor Pons Núñez y los Jueces Asociados Señores Negrón García y Hernández Denton no intervienen.
(.Fdo.) Bruno Cortés Trigo

Secretario General